DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         TYSON L. CHAFFIN,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-233

                           [August 22, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Martin County; Lawrence Michael
Mirman, Judge; L.T. Case No. 43-2009-CF-001118-A.

  Tyson L. Chaffin, Raiford, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GROSS, DAMOORGIAN and GERBER, JJ., concur.

                          *            *        *

  Not final until disposition of timely filed motion for rehearing.